
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.43



PROMISSORY NOTE


$6,521,111 December 31, 2007

        Osiris Therapeutics, Inc., a corporation organized under the laws of the
State of Delaware (the "Borrower"), for value received, hereby promises to pay
to Boston Scientific Corporation, or its registered assigns (the "Holder"), the
principal sum of Six Million Five Hundred Twenty One Thousand One Hundred Eleven
Dollars ($6,521,111) ("Principal Sum"), together with any unpaid accrued
interest hereon as set forth below from the date of this Note, upon the terms
and conditions specified below.

        1.    Interest; Payment Terms.    Interest shall accrue on any unpaid
balance of the Principal Sum from the date of the execution hereof at the simple
interest rate of eight percent (8%) per annum, based upon a 360 day year. The
Principal Sum shall be due and payable in four equal installments paid on
January 2, 2008, April 1, 2008, July 1, 2008, and October 1, 2008. Each
installment payment shall include accrued interest on the Principal Sum balance
then outstanding. Upon final payment of all amounts due under this Note, Holder
agrees to immediately return the Note to Borrower so that it may be marked
"canceled."

        2.    Events of Default.    If any of the events specified in this
Section 2 shall occur (herein individually referred to as an "Event of
Default"), the Holder of the Note may, so long as such condition exists, declare
the entire principal, and unpaid accrued interest hereon, immediately due and
payable, by notice in writing to the Borrower:

        (i)    Default in the payment of the principal and unpaid accrued
interest on this Note when due and payable, if such default is not cured by the
Borrower within ten (10) days after notice of such default is received by
Borrower; or

        (ii)   The institution by the Borrower of proceedings to be adjudicated
as bankrupt or insolvent, or the consent by it to institution of bankruptcy or
insolvency proceedings against it or the filing by it of a petition or answer or
consent seeking relief under the federal Bankruptcy Act, or any other applicable
federal or state law, or the consent by it to the filing of any such petition or
the appointment of a receiver, liquidator, assignee, trustee or other similar
official of the Borrower, or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors.

        3.    Prepayment.    The Borrower may at any time prepay in whole or in
part the Principal Sum, plus accrued interest to the date of payment, of this
Note, without penalty.

        4.    Assignment.    The rights and obligations of the Borrower shall
not be assignable without the consent of Holder. Holder may not assign this Note
without the consent of the Borrower. If this Note is assigned pursuant to this
Section 4, this Note shall be binding upon and benefit the successors, assigns,
heirs, administrators and transferees of the parties.

        5.    Presentment, Failure to Act.    Presentment for payment, demand,
protest and notice of demand, protest and nonpayment and all other notices,
except as specifically required herein, are hereby waived by Borrower. No
failure to accelerate the debt evidenced hereby by reason of default hereunder,
acceptance of a past due amount, or indulgences granted from time to time shall
be construed (i) as a novation of this Note or as a waiver of the right of
Holder thereafter to insist upon strict compliance with the terms of this Note,
or (ii) to prevent the exercise of such right of acceleration or any other right
granted hereunder or by the laws of the State of Delaware; and Borrower hereby
expressly waives the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing. No extension of the time for the
payment of this Note or any installment due hereunder, made by agreement with
any person now or hereafter liable for the payment of this Note shall operate to
release, discharge, modify, change or

--------------------------------------------------------------------------------




affect the original liability of Borrower under this Note, either in whole or in
part unless Holder agrees otherwise in writing.

        6.    Amendment.    This Note may be amended, waived or modified only
upon the written consent of the Borrower and the Holder.

        7.    Notices.    Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if personally delivered or if telegraphed or mailed by registered or
certified mail, postage prepaid, at the respective addresses of the parties. Any
party hereto may by notice so given change its address for future notice
hereunder. Notice shall conclusively be deemed to have been given when
personally delivered or when deposited in the mail or telegraphed in the manner
set forth above and shall be deemed to have been received when delivered.

        8.    Governing Law.    This Note shall be governed by and construed in
accordance with the laws of the State of Delaware, excluding that body of law
relating to conflict of laws.

        9.    Heading; References.    All headings used herein are used for
convenience only and shall not be used to construe or interpret this Note.
Except where otherwise indicated, all references herein to Sections refer to
Sections hereof.

        IN WITNESS WHEREOF, the Borrower has caused this Note to be issued this
31st day of December, 2007.

  BORROWER
 
OSIRIS THERAPEUTICS, INC.
 
By: /s/ C. Randal Mills

--------------------------------------------------------------------------------

C. Randal Mills, Ph.D.
President and Chief Executive Officer

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.43



PROMISSORY NOTE
